PER CURIAM.
The petition for belated appeal asserts that the “Defendant did not request an appeal within the statutory time period of thirty (30) days.” Accordingly, the petition is denied on the merits. See Matroni v. State, 75 So.3d 864 (Fla. 1st DCA 2011) (citing State v. Trowell, 739 So.2d 77, 81 (Fla.1999), for the proposition that a “defendant is required to allege that a timely request was made of counsel to file a notice of appeal” in a postconviction request for a belated appeal).
PETITION DENIED.
WOLF, ROWE, and BILBREY, JJ., concur.